Citation Nr: 0534486	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-37 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material has been submitted to reopen the 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
hypertension.  

3.  Entitlement to service connection for diabetes mellitus, 
Type II, due to herbicide exposure.  

4.  Entitlement to service connection for peripheral 
neuropathy including as secondary to diabetes mellitus, Type 
2.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
September 1976.  

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a May 2002 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In July 2004, the veteran requested that his case be 
transferred from the Los Angeles, California RO to the 
Phoenix, Arizona RO, from where it now originates.  

In February 2005, the veteran testified at a hearing at the 
RO before the undersigned.  A copy of the transcript of that 
hearing is of record in the claims folder.  During that 
hearing, the veteran also requested that his claim for 
service connection for a left shoulder dislocation be 
withdrawn.  Therefore, that issue is not reflected on the 
title page of this decision.  Also during that hearing, the 
veteran raised new claims for service connection for a neck 
disorder, head disorder, left leg disorder, and bronchitis.  
Accordingly, these matters are referred to the RO for 
appropriate development and adjudication.  

The claims for service connection for PTSD, diabetes 
mellitus, Type 2, secondary to herbicide exposure, and 
peripheral neuropathy are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

The issues of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
hypertension and entitlement to service connection for 
peripheral neuropathy including as secondary to diabetes 
mellitus, Type 2, are held in abeyance during the pendency of 
the REMAND and will be considered with the remanded issues in 
the Board's decision in this case.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in a 
July 2000 rating decision.  The veteran was notified of that 
decision and of his appellate rights that same month, and he 
did not file a timely appeal.

2.  Additional evidence received since the July 2000 rating 
decision is new, relevant, and directly relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for PTSD.  


CONCLUSION OF LAW

Evidence received since the July 2000 RO decision which 
denied the veteran's claim for service connection for PTSD is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a) 
3.159 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005)).

In July 2004, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a November 2003 detailed statement of 
the case (SOC), and a December 2004 supplemental statement of 
the case (SSOC) issued during the pendency of the appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002) (Board must identify documents which 
meet notice requirements of VCAA).  It appears in this case 
that all obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder, other than that which the Board will be 
seeking through the development specified in the Remand 
portion of this decision, below.  The record on appeal is 
sufficient to resolve the matter as to whether the claim 
should be reopened.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (all those notice documents should be 
evaluated in the context of the prior, relatively 
contemporaneous communications from the RO).

II.	New and Material Evidence

The last final decision wherein the RO denied service 
connection for PTSD was in July 2000.  This was made on the 
basis that the evidence did not show a clear diagnosis of 
PTSD.  The veteran was notified of this decision and his 
procedural and appellate rights in a letter of July 2000.  
However, he did not appeal this decision and it became final.  

The July 2000 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
July 2000 decision, which was the last final adjudication 
that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was received by the RO on August 24, 2001, the 
regulations in effect prior to August 29, 2001 are for 
application.  
Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

The RO received the veteran's request to reopen his claim in 
August 2001.  The Board has reviewed the evidence received 
into the record since the July 2000 RO denial and finds that 
new and material evidence has been received to reopen the 
claim of service connection for PTSD.  There is a comrade 
statement from one of the veteran's fellow servicemen who 
served with him on active duty.  This evidence is not new and 
material.  His statement indicated, in pertinent part, that 
he and the veteran served together in the military, worked 
together in helicopter support, and visited almost every 
country between Japan and Australia.  He did not make any 
reference to combat, service in Vietnam, or any statements 
that would indicate that the veteran was subjected to 
stressors that would play a part in his development of PTSD.  
Therefore, although the comrade statement is new, it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  

The veteran also submitted copies of letters that he sent to 
his mother while he was on active duty.  None of those 
letters indicated that he was in Vietnam or that he had any 
service in Vietnam.  They did not discuss any stressful 
events that could be considered stressor statements in an 
attempt to reopen his claim for PTSD.  Again, this evidence 
is not new and material to reopen the claim for service 
connection for PTSD.  

Additionally, the veteran testified before the undersigned in 
February 2005.  His testimony is new and material evidence to 
reopen the claim.  He testified to seeing dead bodies of 
friends in Vietnam.  He also testified that he was launching 
a helicopter in Thailand, and a sniper shot him on the 
airfield.  He said he was involved in the helicopter 
evacuation of Saigon in May 1975.  Although the veteran's 
statements at this juncture can not be verified, his 
statements, as is all other evidence submitted to reopen a 
claim for service connection, are presumed credible.  
Therefore, it is new as it has never been presented before 
and it is material because it is related to an unestablished 
fact.  Therefore, it is new and material as it relates to 
this claim.  

Finally, added to the record is a June 2001 signed statement 
from G. M., D.O.  Dr. M.'s statement, which had not been 
presented before, is new.  The statement is also material 
because Dr. M. states, in pertinent part, that the veteran 
has been under his care since 1995 and has exhibited severe 
problems with PTSD.  He also states that the veteran's PTSD 
meets the diagnostic criteria of the DSM IV and is 
established by the medical evidence.  This medical opinion 
relates to the previously unestablished fact of PTSD.  

The evidence received since the July 2000 RO decision 
consists of non VA medical records and the veteran's others' 
oral and written statements.  The more recent non VA medical 
records, including the private medical record from Dr. M. 
reflects a diagnosis of PTSD related to service and the 
veteran's oral statements that describe his activities in 
service.  That evidence is new, and does bear directly on the 
question of whether the veteran has PTSD related to active 
military service.  In the Board's opinion, this evidence 
provides a more complete picture of the veteran's disability 
and its origin, and thus does is not cumulative or redundant 
and raises a reasonable possibility of substantiating the 
claim.  As such, it is considered new and material and the 
claim is reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  Here, as noted below in 
the Remand, the Board is requesting additional development 
with respect to the underlying claim of service connection 
for PTSD, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened, and 
the appeal is, to that extent, granted.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for PTSD due to the veteran's 
active duty service.  The veteran stated during his February 
2005 hearing that he participated in the evacuation of Saigon 
during May 1975.  The evacuation, according to the veteran, 
was termed Saigon Frequent Wing evacuation.  He said he saw 
the bodies of dead friends, but was unable to remember their 
names.  He also indicated that while in Thailand, he was shot 
on an airfield by a sniper.  

A review of the record indicates that no effort has been 
taken to investigate these aforementioned claimed events with 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  Additionally, the veteran testified that he made 
an application to the Department of Defense in an attempt to 
correct his military records.  He maintains that many medals 
that he should have received during service he did not 
receive and that he is attempting to obtain an award for 
these medals.  The RO should attempt to determine if there 
has been a correction in the veteran's military records that 
may affect his claim for PTSD.  Further, the RO noted that 
the veteran had not been diagnosed with PTSD previously, and 
he now has been provided such a diagnosis.  However, 
verification of the veteran's claimed stressors and a copy of 
his corrected military records, if corrected, prior to a VA 
examination for PTSD, is necessary.  

As for the veteran's claim for service connection for 
diabetes mellitus, Type 2, secondary to herbicide exposure, 
the veteran has no indication in his record that his service 
took him to Vietnam.  Service in Vietnam includes service in 
the waters off-shore, or service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313(a) (2005).  The RO should ask the USASCRUR, 
the National Archives, the National Personnel Records Center 
(NPRC), or other appropriate agency to instigate a search to 
determine if the veteran's helicopter was one of the 
helicopters that evacuated Saigon in May 1975, or if he was 
in Vietnam at any other period of time.  

Based on the foregoing, this case is REMANDED for the 
following action:  

1. The RO also should review the file and 
prepare a summary of the veteran's 
claimed stressors, including that he was 
shot by a sniper in Thailand in 1975 and 
that the veteran, who served with the USS 
ENTERPRISE as an avionics technician, 
Helicopter Submarine Squadron 2, was 
involved with the evacuation of Saigon 
termed Saigon Frequent Wing evacuation, 
in May 1975.  The summary and all 
associated documents, to include the 
veteran's discharge document (DD Form 
214) and service personnel records and 
his stressor statement, should be sent to 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150- 3197.  
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged in- service 
stressors, including, as applicable, unit 
histories for the veteran's periods of 
service.

2.  The RO should further request that 
USASCRUR, the National Archives, the 
NPRC, or any other appropriate federal 
agency, be asked to determine if the 
veteran's helicopter was one of those 
involved in the evacuation of Saigon in 
May 1975 and if the veteran was in 
Vietnam at any other period of time.

2.  After the above has been 
accomplished, then the RO should make 
arrangements for the veteran to be 
examined by a VA psychiatrist experienced 
in evaluating post-traumatic stress 
disorders to determine the diagnoses of 
any psychiatric disorder(s) that are 
present.

a) The examiner should be advised 
that the veteran, who served with 
the USS ENTERPRISE as an avionics 
technician, Helicopter Submarine 
Squadron 2, maintains that he was 
involved with the evacuation of 
Saigon, termed Saigon Frequent Wing 
evacuation, in May 1975, and further 
maintains that he was shot by a 
sniper in 1975.

b) The examiner should elicit as 
much detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending 
verification of the veteran's 
exposure thereto, the examiner 
should consider the veteran's 
alleged in-service stressors for the 
purpose of determining whether such 
stressors were severe enough to have 
caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in-
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

c. If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.

d. If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not (i.e., 
at least a 50-50 probability) that 
any such diagnosed psychiatric 
disorder was caused by military 
service), or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 
probability).  The examiner is 
particularly requested to address 
the opinion expressed by Dr. Maddex 
in June 2001 (to the effect that the 
veteran has PTSD related to 
service).

e. A complete rationale should be 
given for all opinions and 
conclusions expressed.  The claims 
file must be made available to the 
examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.

3.  Thereafter, the veteran's claim as to 
whether new and material evidence was 
submitted to reopen the claim for service 
connection for hypertension, and his 
claims for service connection for PTSD, 
diabetes mellitus, Type 2, and peripheral 
neuropathy, including as secondary to 
diabetes mellitus Type 2 diabetes, should 
be readjudicated.  If the benefits sought 
on appeal remain denied, the appellant 
and the appellant's representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the December 2004 SSOC. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


